 In the Matter of CONTINENTAL CAN COMPANY, EMPLOYERand,INTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 9, PETITIONERCaseNo.14-R-1715.-DecidedFebruary11, 1948Messrs. C. E.Sponsler,J. L. Rothrock,andG.E. Johnson,all ofSt. Louis, Mo., andMr. W.B. Jones,ofChicago,Ill., for the Employer.Mr. W. C.Riley,of St. Louis, Mo., for the Petitioner.Mr. Fred O. Often,of St. Louis, Mo., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St. Louis,Missouri, before Harry G. Carlson, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.-Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERContinental Can Company, a New York corporation, is engaged inthe manufacture of metal containers. Its, principal office is located inNew York City, and it has branches located in all principal cities of theUnited States.The Employer's plant located at 7140 North Broad-way, St. Louis, Missouri, known as Plant No. 73, is theonly one hereininvolved.During the year 1946, the Employer purchased,for use atPlant No. 73, raw materials consisting chiefly of tin plate, black plate,solder, end seam compounds, paint coatings, and cartons, valued inexcess of $500,000, of which approximately 75 percent was shipped tothis plant from points outside the State of Missouri.During the sameperiod, the Employer sold finished products valued in excess of$500,000, of which approximately 50 percent was shipped from PlantNo. 73 to points outside the State of Missouri.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.76N L.R.B,No 18.131781902-48-vol. 76-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming to repre-sent employees of the Employer.United Steelworkers of America, Local 1120, CIO, herein calledthe Intervenor, is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Intervenor has represented the Employer's employees in a plant-wide unit since 1938.Recognition was first granted to it by the Em-ployer at its Plant No. 48 in St. Louis, Missouri. In July 1946, whenthe Employer transferred its operations and employees to Plant No.73 in the same city, the then current contract, which was dated June10, 1945, and contained a 30-day automatic renewal clause, was trans-ferred by a supplement thereto dated August 1, 1946.In September 1946 all the employees in the machine shop signedauthorization cards to the Petitioner, whereupon the Petitioner filed-a petition seeking representation of the machinists, which was dis-missed by the Regional Director because of the Employer's then cur-rent contract with the Intervenor.All the machinists again executedauthorization cards to the Petitioner, which were dated March orApril 1947.On March 10, 1947, the Petitioner notified the Employerin writing of its claim to represent the employees in the machine shop.The Employer replied that it had a contract with the Intervenor. OnMarch 18, 1947, the instant petition was- filed.Thereafter the Em-ployer and the Intervenor completed negotiations on a renewal oftheir contract, which was ratified on June 4, 1947.This contract pro-vided that it was to become effective on June 10, 19471 the date on whichthe preceding contract terminated,' to expire on June 10, 1948, and tosupersede all previous contracts.The Employer and the Intervenor urge the June 1947 contract as abar to this proceeding.Inasmuch, however, as the filing of the peti-tion preceded the execution of the June 1947 contract, that instrument' On June 16, 1947, all the machinists notified the Employer and the Intervenor thatthey had withdrawn their membership in the Intervenor,effective as of June 10,' 1947.They had waited until expiration of the contract to do so in view of the maintenance-of-membership clause therein.The Employer questioned the effectiveness of these with-drawals on the ground that they occurred after the effective date of the new contract, andon the further ground that the machinists had participated in the Intervenor meetingat which the new contract had been ratifiedWe find these questions to be irrelevant,however,with regard to the issue of whether or not a question concerning representationexists, in view of the fact that the machinists had designated the Petitioner as theirrepresentative, the Petitioner had duly notified the Employer thereof, and the petitionherein had been timely filed. CONTINENTAL CAN COMPANY133cannot, under well established principles of the Board, constitute a_bar to this proceeding.2The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer in the unitsought by the Petitioner until the Petitioner has been certified by theBoard in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks to represent the seven machinists in the ma-chine shop who build, repair, and maintain machinery.These em-ployees are all highly skilled, have served an apprenticeship, and areable to do die work.They have separate working quarters and sepa-rate immediate supervision.They sometimes make repair on equip-ment in the production departments, but even at such times work underthe supervision of the machine-shop foreman.Their hourly pay rateis about 60 cents an hour higher than that of the production employeesand about 20 cents an hour higher than that of the millwrights.'The Employer and the Intervenor admit that the group sought bythe Petitioner constitutes an appropriate unit, but they oppose sever-ance of this group on the ground that it had been part of the plant unitin all their collective bargaining contracts since 1938.While it appears that plant-wide bargaining, including the machine-shop employees, has existed since 1938, no issue was raised on theoccasion of the establishment of the plant-wide unit as to the proprietyof a separate craft unit for machine shop employees.Although theseemployees have maintained their membership in the Intervenor, thiswas due in part at least to the maintenance-of-membership clause inthe contracts, and also to the Employer's check-off of dues for theIntervenor.These employees have endeavored to establish their iden-tity as a separate unit for more than a year, and are still unanimousin their desire for separate representation 4They have at no timebeen afforded an opportunity in a separate election formally to ex-3Matter of Southern Advance Bag & Paper Co., Inc.,75 N L R B 614;Matterof Consolidated Steel Corporation of Texas,74 N. L. R. B. 204;Matter of Gordon W.Callender,et at., d/b/a Kohlman Bros. if Sugarman Company, 74 N.L. R. B. 381.3The millwrights do building maintenance work.They are skilled employees,but notto the same degree as the machinists.They are not required to serve an apprenticeship,as are the machinists, and they work in a different shop, although they occasionallygo into the machine shop to use equipment there. The Petitioner does not seek theirinclusion in the craft unit.'One of the machinists testified that if a grievance arose in the machine shop,itwouldbe taken up directly with their foreman, and not processed through the Intervenor. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDpress their desire for or against representation apart from the plant-wide unit.Furthermore, this group consists of craft employees whomthe Board has, in numerous instances, established as a separate unitfor purposes of collective bargaining in this industry and, indeed, inthis very company 5Under these circumstances, we are of the opinion that the employeesin the group sought by the Petitioner may at this time constitute aseparate appropriate unit if they so desire.However, we shall makeno unit determination pending the outcome of the election directedhereinafter.If, in this election, the employees select the Petitioner,they will be taken to have indicated their desire to constitute a sepa-rate bargaining unit.We shall not place the Intervenor's name on theballot, inasmuch as it has not complied with Section 9 (f) and (h)of the amended Act.6The group sought by the Petitioner was described in the petitionas "Tool and die makers, machinists, their helpers, specialists, andapprentices, including lead men, except for all other employees ofthe Company." At the hearing the Petitioner described lead men as"men who are assigned to instruct or act in a minor supervisorycapacity, where they work with their tools at the same time," andstated that it was willing to omit this category from the unit if theEmployer had no employees so classified.The Employer has naemployees classified as lead men, and did not indicate whether or notit intended to hire employees in that capacity. In view of these facts,we shall not include lead men in the unit. The Employer has noemployees classified as specialists, and stated at the hearing that itwas doubtful whether any employees in that classification would beemployed.There is no, evidence as to the type of work done by thespecialists sought by the Petitioner, or their degree of skill.Underthese circumstances, we shall not include specialists in the unit.TheEmployer also has no helpers or apprentices at present, but plans toinstitute the practice of hiring apprentices as the plant expands, andindicated that it may also hire helpers.We shall therefore includethese classifications in the unit.Accordingly, we shall direct an election among all tool and diemakers, machinists, their helpers and apprentices, excluding all super-visors, at the Employer's Plant No. 73 in St. Louis, Missouri.5 SeeMatter of Continental Can Company,Inc.,13-R-1703(consent election) ;Matterof Continental Can Company,53 N. L R. B. 180,Matter of Continental Can Company,Inc,19-R-1780 (cross-check) ;Matter of American Can Company, 57N. L. It. B. 104;andMatter of Continental Can Company,Inc.,73 N. L. It.B. 1375.1 SeeMatter of Rite-Form Corset Company, 75N. L. It. B, 174. CONTINENTAL CAN COMPANYDIRECTION OF ELECTION135As part of.the investigation to ascertain representatives for thepurposes of collective bargaining with Continental Can Company, St.Louis, Missouri, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Fourteenth Region and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the voting group described in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by International Association of Machin-ists,District No. 9, for the purposes of collective bargaining.